Case 20-10553-CSS Doc930 Filed 08/28/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7

ART VAN FURNITURE, LLC, et ai.,! Case No, 20-10553 (CSS)

Debtors. (Jointly Administered)

SS a ae ee

Re: Docket No. 606

 

CERTIFICATION OF COUNSEL REGARDING PROPOSED ORDER
APPROVING STIPULATION RESOLVING REQUEST FOR
ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS

The undersigned counsel to Alfred T. Giuliano, Chapter 7 Trustee (the “Trustee”) of the
debtors in the above-captioned chapter 7 cases (collectively, the “Debtors”) hereby certifies as
follows:

1. On March 8, 2020 (the “Petition Date”), the Debtors each filed a voluntary petition
for relief pursuant to chapter 11 of Bankruptcy Code.

2. On April 6, 2020, the Court entered an order converting the Debtors’ chapter 11 cases
to cases under chapter 7 of the Bankruptcy Code [D.I. 263], effective as of 12:00 a.m. (prevailing
Eastern Time) on April 7, 2020 (the “Conversion Date”), and on April 7, 2020, Trustee was
appointed as interim trustee of the Debtors” chapter 7 cases [D.I. 264]

3. L&Y Properties — Solon, LLC (together “L&Y” or “Claimant”) is the owner of

certain real property (the “Premises”), in which the Debtors operated certain of their retail

 

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF
Holdings I, LLC (2537); AVF Holdings I, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art
Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325);
LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of the Debtors’
service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.

DOCS_DE:230401.1 05233/003
Case 20-10553-CSS Doc930 Filed 08/28/20 Page 2 of 3

locations pursuant to written leases of nonresidential real property (individually, a “Lease,” and
collectively, the “Leases”).

4, On June 4, 2020, L&Y filed its Motion of L&Y Properties - Solon, LLC, for an
Order to Allow and Pay Administrative Claim for Rent and Related Charges [Docket No. 606] (the
“Motion”) seeking allowance and payment of L&Y’s administrative expenses.

5. The Trustee and L&Y entered into negotiations to resolve the Motion and have
entered into a stipulation (the “Stipulation”) resolving their disputes related to the Motion and to
set the allowed amounts of L&Y’s administrative expenses.

6. Attached hereto as Exhibit A is a proposed form of order (the “Proposed Order”)
approving the Stipulation.

7. Accordingly, the Trustee respectfully requests entry of the Proposed Order at the

Court’s earliest convenience.

[Reminder of Page Intentionally Left Blank]

DOCS_DE:230401.1 05233/003
Case 20-10553-CSS Doc 930 Filed 08/28/20 Page 3 of 3

Dated: August 28, 2020

DOCS_DE:230401.1 05233/003

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

Bradford J. Sandler (DE Bar No. 4142)

Jason H. Rosell (CA Bar No. 269126)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

E-mail: bsandler@pszjlaw.com
jrosell@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Chapter 7 Trustee
